Citation Nr: 0521664	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection for lumbosacral strain and a left knee 
condition.

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in October 2003.  A 
transcript of the hearing is of record.  In February 2004, 
the Board remanded the veteran's appeal to the RO for further 
development.  The appeal was returned to the Board in July 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that in January 2002, the RO received a 
letter from C.H. who stated he served with the veteran in 
service and witnessed that the veteran was relieved from any 
duty that required him to stand for extended periods of time 
and was exempt from marching or going on prolonged hikes as 
well as physical training.  In addition, in January 2002, the 
RO received a letter from L.S. who reported having served 
with the veteran in the National Guard and noticed that the 
veteran was prohibited from extended physical activity 
because of his back and leg problem.  Review of the February 
2002 RO rating decision reveals that the RO did not consider 
these lay statements in deciding the veteran's claim of 
service connection for his lumbosacral strain and left knee 
disabilities.  Neither were these lay statements considered 
in the May 2002 statement of the case and April 2005 
supplemental statement of the case.  Therefore, the Board 
finds that initial consideration of this evidence by the 
agency of original jurisdiction (AOJ) is necessary before 
adjudication by the Board.

Further, the veteran submitted an Army National Guard record 
to show that he served in the Pennsylvania Army National 
Guard from May 1978 to May 1982.  However, medical records 
from the Pennsylvania Army National Guard for this time 
period have not been requested and associated with the claims 
folder.  Further, the veteran asserted that he also served in 
the Army Reserve from April 1955 to May 1961.  These service 
medical and personnel records have also not been requested 
and associated with the claims folder.  Therefore, these 
records should be requested to determine the issue of service 
connection for lumbosacral strain and left knee disorder.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the veteran's 
Army National Guard medical and personnel 
records from May 1978 to May 1982, and 
the veteran's Army Reserve medical and 
personnel records from April 1955 to May 
1961, and associate those records with 
the claims folder.

2.  The RO should then review the 
veteran's claim, taking into 
consideration any newly submitted 
evidence, including the January 2002 lay 
statements from C.H. and L.S.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


